DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,921,686. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 in application 17137027 are broader that claims 1 - 20 in 10,921,686 patent.

Regarding claim 1 patent 10,921,686 discloses of applicant’s a camera module, comprising: a liquid lens comprising an electrode; a holder accommodating the liquid lens therein; a base disposed under the holder; a sensor board disposed under the base, the sensor board comprising an image sensor; a connection board connected to at least a portion of the electrode of the liquid lens, the connection board including: a horizontal plate disposed at a position corresponding to the electrode; and a vertical plate disposed at a position corresponding to a side surface of the liquid lens; and a vertically extending terminal plate disposed at the base such that a vertical surface of the terminal plate overlaps with a vertical surface of the vertical plate, the terminal plate being electrically connected to the sensor board and the vertical plate of the connection board (claim 1, A camera module, comprising: a liquid lens comprising an electrode;  a holder accommodating the liquid lens therein;  a base disposed under the holder;  a sensor board disposed under the base, the sensor board comprising an image sensor;  a connection board connected to at least a portion of the electrode of the liquid lens, the connection board including: a horizontal plate disposed at a position corresponding to the electrode;  a vertical plate disposed at a position corresponding to a side surface of the liquid lens;  and a connection plate disposed between the horizontal plate and the vertical plate;  and a vertically extending terminal plate disposed at the base such that a vertical surface of the terminal plate overlaps with a vertical surface of the vertical plate, the terminal plate being electrically connected to the sensor board and the vertical plate of the connection board).



Regarding claim 3 patent 10,921,686 discloses of applicant’s wherein the connection board is disposed so as to be electrically connected to the first electrode or the second electrode of the liquid lens, and wherein one side of the terminal plate is coupled to a lower portion of the vertical plate, and an opposite side of the terminal plate is coupled to the sensor board (claim 3, wherein the connection board is disposed so as to be electrically connected to the first electrode or the second electrode of the liquid lens, and wherein one side of the terminal plate is coupled to a lower portion of the vertical plate, and an opposite side of the terminal plate is coupled to the sensor board).

Regarding claim 4 patent 10,921,686 discloses of applicant’s wherein the horizontal plate is disposed at a position corresponding to the first electrode or the 

Regarding claim 5 patent 10,921,686 discloses of applicant’s comprising a solder ball bonding a lower region of the opposite side of the terminal plate to the sensor board (claim 11, comprising a solder ball bonding a lower region of the opposite side of the terminal plate to the sensor board).

Regarding claim 6 patent 10,921,686 discloses of applicant’s wherein the terminal plate has a height extending from a terminal of the sensor board to an upper portion of the base (claim 12, wherein the terminal plate has a height extending from a terminal of the sensor board to an upper portion of the base).

Regarding claim 7 patent 10,921,686 discloses of applicant’s wherein the terminal plate is coupled to a side surface of the base (claim 13, wherein the terminal plate is coupled to a side surface of the base).

Regarding claim 8 patent 10,921,686 discloses of applicant’s wherein the connection board further comprises a connection plate disposed between the horizontal plate and the vertical plate, wherein the connection plate comprises a bent region and connects the horizontal plate and the vertical plate to each other, and wherein the connection board further comprises a concave portion recessed in the bent region (claims 1 and a connection plate disposed between the horizontal plate and the vertical 

Regarding claim 9 patent 10,921,686 discloses of applicant’s wherein the concave portion is disposed at each of opposite sides of the bent region (claim 7, wherein the concave portion is disposed at each of opposite sides of the bent region).

Regarding claim 10 patent 10,921,686 discloses of applicant’s wherein the concave portion has a semicircular shape in which a side surface of the connection portion between the horizontal plate and the vertical plate is recessed (claim 18, wherein the concave portion has a semicircular shape in which a side surface of the connection portion between the horizontal plate and the vertical plate is recessed).

Regarding claim 11 patent 10,921,686 discloses of applicant’s wherein a width of the connection board gradually decreases from the horizontal plate to the vertical plate (claim 6, wherein a width of the connection board gradually decreases from the horizontal plate to the vertical plate).

Regarding claim 12 patent 10,921,686 discloses of applicant’s wherein the vertical plate has a width smaller than a width of the terminal plate, and has a vertical length to cover at least a portion of an upper region of the terminal plate (claim 8, wherein the vertical plate has a width smaller than a width of the terminal plate, and has 

Regarding claim 13 patent 10,921,686 discloses of applicant’s wherein the vertical plate has a length longer than a length of the horizontal plate (claim 14, wherein the vertical plate has a length longer than a length of the horizontal plate).

Regarding claim 14 patent 10,921,686 discloses of applicant’s wherein the connection board includes a V recess recessed inward at an end portion of the vertical plate (claim 15, wherein the connection board includes a V recess recessed inward at an end portion of the vertical plate).

Regarding claim 15 patent 10,921,686 discloses of applicant’s wherein the connection board includes a semicircular recess recessed inward at an end portion of the vertical plate (claim 16, wherein the connection board includes a semicircular recess recessed inward at an end portion of the vertical plate).

Regarding claim 16 patent 10,921,686 discloses of applicant’s wherein the connection board includes a through-hole formed at an end portion of the vertical plate (claim 17, wherein the connection board includes a through-hole formed at an end portion of the vertical plate).

Regarding claim 17 patent 10,921,686 discloses of applicant’s comprising a reinforcing pad disposed on at least one of the horizontal plate or the vertical plate, the 

Regarding claim 18 patent 10,921,686 discloses of applicant’s wherein the reinforcing pad is coupled to a lower portion of the horizontal plate or to an inner side of the vertical plate (claim 10, wherein the reinforcing pad is coupled to a lower portion of the horizontal plate or to an inner side of the vertical plate).

Regarding claim 19 patent 10,921,686 discloses of applicant’s wherein the reinforcing pad is coupled to a lower portion of the horizontal plate, rather than to a bent region of the connection board (claim 19, wherein the reinforcing pad is coupled to a lower portion of the horizontal plate, rather than to a bent region of the connection board).

Regarding claim 20 patent 10,921,686 discloses of applicant’s wherein the reinforcing pad is coupled to an inner side of the vertical plate of the connection board, rather than to a bent region of the connection board (claim 20, wherein the reinforcing pad is coupled to an inner side of the vertical plate of the connection board, rather than to a bent region of the connection board).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-




/MARK T MONK/Primary Examiner, Art Unit 2696